<63 ~o~·_.o\
                                                                                                I
Ex Parte                                                     Application for Writ of Habeas Corpus

                                                             From Bowie County
                                                                                         DATE: _01~ 25 1 {
STEDMON MONTREL DEWBERRY
(Name of Applicant)                                        5th District Court            FILE IN WRIT FILE
                                                    51
                                                   1 SUPPLEMENTAL                        BY:..... (JqL
                                         TRIAL COURT WRIT NO. 11F0763-005-A
                                                CLERK'S SUMMARY SHEET

APPLICANT'S NAME: STEDMON MONTREL DEWBERRY
(As reflected in judgment)

OFFENSE:     MURDER
(As reflected in judgment)

CAUSE NO. :       11F0763-005
(As reflected in judgment)

PLEA: GUILTY I !NOT GUILTVI I NOLO CONTENDERE          (CIRCLE ONE)

SENTENCE: 50 YEARS TDC
(Terms of years reflected in final judgment)

TRIAL DATE: 1110312011
            --~~------------------------------------------------
(Date upon which sentence was imposed)

JUDGE'S NAME:        RALPH BURGESS
(Judge presiding at trial)

APPEAL NO.:        06-12-00025-CR
(If applicable)

CITATION TO OPINION: -S.W.2d-
(lf applicable)
                                                                                             RECEIVED IN
HEARING HELD:        X   YES        NO                                                COURT OF CRIMINAL APPEALS
(Pertaining to the application for writ of habeas corpus)
                                                                                               SEP 212015
FINDINGS & CONCULSION FILED:             YES X NO
(Pertaining to the application for writ of habeas co-rpus)
                                                                                            Abet Acosta, Clerk
RECOMMENDATION:           GRANT        DENY X NONE
(Trial court's recommendation regarding application for writ of habeas corpus)

JUDGE'S NAME:        BILL MILLER                                                     This document contains some
Uudgepresidingov_e_r_h_a-be_a_s_c_o-rp_u_s_p-ro-c-ee_d_i-ng-)--------------------~p=a=g=e=s~tn=a=t~a~reofpoorquali~
                                                                                     at the time of imaging.
                                    INDEX

1.   COURT'S DOCKET                         1

2.   DOCKET SHEET                           10

3.   SUPPLEMENTAL MEMORANDUM OF LAW         12

4.   ORDER SETIING HEARING                  29

5.   ORDER RESCHEDULING HEARING             30

6.   RECEIPT OF EXHIBITS                    32

7.   MOTION FOR EXTENSION OF TIME           33

8.   CLERK'S CERTIFICATE                    35
                                                   5TH DISTRICT CouRT

                                              CASE SUMMARY
                                              CASE No. 11F0763-005
  The State of Texas vs Stedmon Montrel Dewberry               §                       Location:    5th District Court
                                                               §                Judicial Officer:   Burgess, Ralph K
                                                               §                        Filed on:   09/22/2011
                                                               §          Legacy Track Number:      181691
                                                               §     Prosecutor Control Number:     11-02814
                                                               §

                                                   CASE INFORMATION


Offense                                              Deg                 Date       Case Type: Adult Felony
 I. MURDER                                           Fl                  08/28/2010
    TRN: 9028106804 TRS: DOOI
    Filed As: MURDER                                 Fl                  9/21/2011
      Arrest:  08/29/20 I 0

Statistical Closures
11103/2011      NGP/J VERDICT

Warrants
Capias - DEWBERRY, STEDMON MONTREL
 11/03/2011 !2:00AM      Recalled
 09/30/2011 12:00 AM     Received
 09/30/2011 12:00 AM     ACTIVE WARRANT
 09/30/2011 12:00 AM     ACTIVE WARRANT
 09/23/2011 12:00 AM     Issued
 Fine: $0        Bond: $0
 Notes:          11103/2011 Issuing Department: TTPD
                 11/03/2011 By MPARKER from SHERIFF: RECALLED PER
                 STEVE GRAHAM
                 09/30/2011 Warrant Location: SO
                 09/30/2011 By MPARKER from SHERIFF: TI0-07276 FILED:
                 DEWBERRY, STEDMON MONTREL
                 09/30/2011 Warrant Location: B
                 09/30/2011 NCIC Entered: C
                 09/30/2011 NCIC Entered: B
                 09/30/2011    State Entered 09-30-2011
                 09/30/2011    State Cleared 11-03-2011
                 09/30/2011    Indictment Number: IIF0763-005 Indictment Date:
                 09-22-2011


     DATE                                           CASE ASSIGNMENT


                 Current Case Assignment
                 Case Number                    IIF0763-005
                 Court                          5th District Court
                 Date Assigned                  09/22/2011
                 Judicial Officer               Burgess, Ralph K




                                                   PARTY INFORMATION
                                                                                                           Lead Attorneys
State               STATE OF TEXAS
Defendant           ~DEWBERRY, STEDMON MONTREL                                                                 HENRY, CRAIG L
                                                                                                                        Retained
                                                                                                                903-792-4645(W)

        DATE                                EVENTS & ORDERS OF THE COURT                                            INDEX

  09/22/2011     $FILE (Judicial Officer: Burgess, Ralph K)
                    Event Code: $FILE Memo: Automatic File Date Event




                                                           PAGE I OF9                                           Printed on 09/1 6itoJ 5 at I 0:56AM
                                               5TH DISTRICT COURT

                                            CASE SUMMARY
                                           CASE No. 11F0763-005
09/22/2011    QJ COURT DOCKET (Judicial Officer: Burgess, Ralph K)
                Event Code: COUD

09/22/2011    ~Filed by Indictment (OCA)
                Event Code: IND

09/23/2011    ~CAPIAS     ISSUED (Judicial Officer: Burgess, Ralph K).
                Event Code: KPS

09/27/2011    Pre-Trial Reset
                 Event Code: PRTR Memo: 10131@ 1:30? NB

09/27/2011    Pre-Trial Reset
                 Event Code: PRTR Memo: 10/4@ 1:30? NB

09/28/2011     ~ Order to Appear
                Event Code: OA

09/28/2011    ~APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
                 Event Code: APPLISUBP

09/28/2011    ~Issue
                Event Code: ISS

09/28/2011     ~ Order to Appear
                 Event Code: OA

09/29/2011    QJ Issue
                Event Code: ISS

09/29/2011     QJ APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
                 Event Code: APPLISUBP

10/03/2011    QJ SUBPOENA RETURN SERVED (Judicial Officer: Burgess, Ralph K)
                 Event Code: SRS

I 0/04/2011   QJ Order to Appear
                Event Code: OA

10/04/2011    PRE-TRIAL FINAL/RESET (Judicial Officer: Burgess, Ralph K)
                Event Code: PF Memo: 10/25

10/07/2011     ~APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
                Event Code: APPLISUBP

10/07/2011     QJ Issue
                 Event Code: ISS

I 0/07/2011   ~APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
                 Event Code: APPLISUBP

10/07/2011     ~Issue
                 Event Code: ISS


                                                      PAGE20F9                    Printed on 09/16lzo 15 at 10:56 AM
                                            5TH DISTRICT COURT

                                        CASE SUMMARY                                  I
                                        CASE No. 11F0763-005

10/07/2011   qj APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
               Event Code: APPLISUBP

10/07/2011   qj Issue
               Event Code: ISS

10/12/2011   qj APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
               Event Code: APPLISUBP

10/12/2011   QJ Issue
               Event Code: ISS

10/12/2011   ~APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
               Event Code: APPLISUBP

10/12/2011   ~Issue
               Event Code: ISS

10/12/2011   ~APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
               Event Code: APPLISUBP

10/12/2011   ~Issue
               Event Code: ISS

10/12/2011   c:iJ SUBPOENA RETURN SERVED (Judicial Officer: Burgess, Ralph K)
               Event Code: SRS

10/12/2011   c:iJ APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
               Event Code: APPLISUBP

10/12/2011   c:iJ Issue
               Event Code: ISS

10112/2011   c:iJ APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
               Event Code: APPLISUBP

10/12/2011   qj Issue
               Event Code: ISS


10112/2011   {ij APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
               Event Code: APPLISUBP

10112/2011   QJ Issue
               Event Code: ISS

10112/2011   qj APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
               Event Code: APPLISUBP

10/12/2011   ~Issue
               Event Code: ISS



                                                  PAGE30F9                        Printed on 09/16dOJ5 at 10:56 AM
                                                5TH DISTRICT COURT

                                            CASE SUMMARY
                                            CASE No. 11F0763-005

I 0/17/2011    qJ APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
                 Event Code: APPLISUBP

10117/2011     qJ SUBPOENA RETURN SERVED (Judicial Officer: Burgess, Ralph K)
                 Event Code: SRS

10/17/2011     qJ SUBPOENA RETURN SERVED (Judicial Officer: Burgess, Ralph K)
                 Event Code: SRS

10118/2011     Q:J Issue
                 Event Code: ISS

10/19/2011     ~NOTICE (Judicial Officer: Burgess, Ralph K)
                 Event Code: NOTICE Memo: EXPERTS


10119/2011     ~STATES NOTICE OF INTENT TO USE EXTRENOUS OFFENSES (Judicial Officer:
              Burgess, Ralph K )
                 Event Code: NO/

10/21/2011     ~APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
                 Event Code: APPLISUBP

10/2112011     ~Issue
                 Event Code: ISS

10/21/2011     ~APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
                 Event Code: APPLISUBP

10/21/2011     ~Issue
                 Event Code: ISS


10/21/2011     gJ BENCH WARRANT ISSUED (Judicial Officer: Burgess, Ralph K)
                 Event Code: BENCH

10/21/2011     gJ STATES WITNESS LIST (Judicial Officer: Burgess, Ralph K )
                 Event Code: SLOW


10/25/2011     gJ APPLICATION FOR SUBPOENA (Judicial Officer: Burgess, Ralph K)
                 Event Code: APPLISUBP Memo: DEFENDANT


I 0/25/2011    gJ ISS SUBPOENA(S) (Judicial Officer: Burgess, Ralph K)
                 Event Code: /SS/SUBP

I 0/25/2011   TRIAL DATE SET (Judicial Officer: Burgess, Ralph K )
                Event Code: TRIAL Memo: 1111 @ 9A NB


10/26/2011     g:j Order to Appear
                 Event Code: OA

10/31/2011     g:j MOTION IN LIMINE (Judicial Officer: Burgess, Ralph K)
                 Event Code: MOT/IN/LIM



                                                      PAGE40F9                         Printed on 09/16)}015 at I 0:56AM
                                                  5TH DISTRICT COURT

                                              CASE SUMMARY
                                              CASE No.llF0763-005

10/31/2011      qj MOTION IN LIMINE (Judicial Officer: Burgess, Ralph K)
                  Event Code: MOT/IN/LIM

10/31/2011      qj SUBPOENA RETURN SERVED (Judicial Officer: Burgess, Ralph K)
                  Event Code: SRS

10/3112011      qj SUBPOENA RETURN SERVED (Judicial Officer: Burgess, Ralph K)
                  Event Code: SRS

11/01/201 I     qj ELECTION/PUNISHMENT BY THE JURY (Judicial Officer: Burgess, Ralph K)
                  Event Code: ELECTION

1110112011     Jury Sworn (OCA) (Judicial Officer: Burgess, Ralph K)
                  Event Code: ]/SWORN

11/01/201 I    JURY VOIR DIRE (Judicial Officer: Burgess, Ralph K)
                 Event Code: ]/VOIR DIRE

I 11011201 I    [j JURY PANEL LIST (Judicial Officer: Burgess, Ralph K)
                  Event Code: JPL

I 1/011201 I    [j JURORS SELECTED (Judicial Officer: Burgess, Ralph K)
                  Event Code: JUS

11/01/2011      [j JURY SHUFFLE- I ST (Judicial Officer: Burgess, Ralph K )
                  Event Code: lSI

11103/201 I     ~CHARGE ON PUNISHMENT (Judicial Officer: Burgess, Ralph K)
                  Event Code: PUNISHMENT!CH

I 1/03/201 I    ~CHARGE OF THE COURT (Judicial Officer:          Burgess, Ralph K)
                  Event Code: ]/CHARGE

11103/201 1     ~RECEIPT OF EXHIBITS (Judicial Officer: Burgess, Ralph K)
                  Event Code: REE Memo: TRIAL EXHIBITS

11103/2011
                ~Disposition (Judicial Officer: Burgess,
                                                   Ralph K)
                  Coni Type: TDC (TEXAS DEPT CORRECTIONS) Coni Length: 50Yrs Sentence Date: Nov 3
                  201112:00AM To Commence: Nov 3 201112:00AM Reporter: JR (lANA ATCHISON
                  RUSHING) Jury Trial: Yes
                 I. MURDER
                      Not Guilty

I 1/03/2011    Sentence (Judicial Officer: Burgess, Ralph K)
                 I. MURDER
                      Adult Sentence
                      Confinement to Commence I 1103/20 II
                        50 Years, Texas Department of Criminal Justice, Texas Department of Criminal Justice


11118/201 I     qj ORDER FOR PAYMENT OF WITNESS EXPENSES
11130/201 I    CJIS FORM (Judicial Officer: Burgess, Ralph K)
                  Event Code: CJIS



                                                           PAGE 5 OF 9                                     Printed on 09/16~015 at 10:56 AM
                                               5TH DISTRICT COURT

                                             CASE SUMMARY
                                             CASE No.llF0763-005

11130/2011    {ij LETTER COMMITMENT PAPERS (Judicial Officer: Burgess, Ralph K)
                Event Code: LTRICP

12/0112011    ~MOTION FOR NEW TRIAL (Judicial Officer: Burgess, Ralph K)
                Event Code: MOINW/JRL

01/30/2012   Notice of Appeal
                Transcript Due: Mar 2 2012 12:00AM Motion New Trial: Dec 1 201112:00AM Notice of
                Apppeal: Jan 30 2012 12:00AM Attorney: M.MOWLA (MICHAEL MOWLA) Active: No

01130/2012    {icl Notice of Appeal
0113112012   CIDAICRICOA (Judicial Officer: Burgess, Ralph K)
                Event Code: CDACRCOA


01131/2012    ~ORDER FOR ATTORNEY WITHDRAW (Judicial Officer: Burgess, Ralph K)
                Event Code: OGA W

01131/2012                                                   5TH DISTRICT COURT

                                             CASE SUMMARY
                                             CASE No. 11F0763-005

03/07/2012    Q;J Trial Court Certificate
                Event Code: TCC

03/07/2012    Q;J ORDER (Judicial Officer: Burgess, Ralph K)
                Event Code: ORDER Memo: GRANTING MOTION FOR FREE REPORTER'S RECORD &
                CLERK'S RECORD

03/07/2012   ~Clerks Record
                Event Code: CR Memo: 1ST SUPPLEMENTAL

03/07/2012    Q;j COURT OF APPEALS LETTER (Judicial Officer: Burgess, Ralph K)
                Event Code: COAL

03/08/2012    QJ REPORTERS RECORD (Judicial Officer: Burgess, Ralph K)
                Event Code: RR Memo: VOL 1-5 ON CD AND VOL 6 A HARD COPY

03/09/2012    Q;j CARD RECEIVED FROM COURT OF APPEALS (Judicial Officer: Burgess, Ralph K)
                Event Code: CARD

04/27/2012    Q;J Grant/Approval
                Event Code: GRANT

04/30/2012   C/C TO AUDITOR (Judicial Officer: Burgess, Ralph K)
                Event Code: CA

05/17/2012    Q;j REPORTERS RECORD CHECKED OUT (Judicial Officer: Burgess, Ralph K)
                Event Code: RRC Memo: SENT VIA COURIER TO KRISTJAN YOUNG- DA 'S OFFICE

09/07/2012    ~COURT OF APPEALS OPINION (Judicial Officer:         Burgess, Ralph K)
                Event Code: CTS OPINION


09/07/2012    ~COURT OF APPEALS JUDGMENT AFFIRMED (Judicial Officer: Burgess, Ralph K)
                Event Code: COAJA

09/10/2012    ~REPORTERS RECORD RETURNED (Judicial Officer: Burgess, Ralph K)
                Event Code: RRRE Memo: VOL 6 OF 6 RETURNED


03115/2013    ~MANDATE/ AFFIRMED (Judicial Officer: Burgess, Ralph K)
                Event Code: MANA

05/13/2014    Q;j HABEAS CORPUS POST CONVICTION
                (A) - Copy to Court and DA


05/13/2014    QJ MEMORANDUM OF LAW
05/22/2014   REPORTERS RECORD CHECKED OUT
               Leisa Pearlman

07/21/2014    ~AMENDED APPLICATION FOR WRIT OF HABEAS CORPUS

07/21/2014    Q;j MEMORANDUM OF LAW
                AMENDED


                                                      PAGE70F9                               Printed on 09/J6JOJ5 at 10:56 AM
                                                   5TH DISTRICT COURT

                                              CASE SUMMARY
                                              CASE No.l1F0763-005

07/30/2014    ~MOTION
                TO RELEASE ITEMS FOR TESTING


07/31/2014    ~Order Setting Hearing
                8129114 9am NB


08/18/2014    ~ Order Setting Hearing
                9/11114 1:30pm NB

09/11/2014   Motion Hearing (I :30 PM) (Judicial Officer: Burgess, Ralph K)
               DNA TESTING

09/23/2014    ~ORDER
                Order for Scientific Testing. .. sent certified copy to DA, Leisa Pearlman, Craig Henry, F.
                Clinton Broden


10/21/2014    ~ORDER
                for evidence to be handed over to TTPD and then to Forensic Ballistics in Ft Worth, Tx. for
                testing.

11/10/2014    ~EXHIBITS CHECKED OUT
                by Scott Lillis with TTPD - #66, 67, 68, 69, 70 and 71

03/02/2015   REPORTERS RECORD RETURNED
                                                            s
               Becky brought back. Record was on Leslie desk after Leisa left.

05/04/2015    ~ Motion for Extension of Time

05/12/2015   m   Clerks Record


05112/2015    {i:l Clerks Record to CCA

05/12/2015    {ij LETTER CLERK RECORD MAILED
                F. Clinton Broden Attorney


06118/2015    ~COURT OF CRIMINAL APPEALS ORDER/WRIT
                Supplemental to be mailed within 120 days


06/26/2015    QJ MEMORANDUM OF LAW
                SUPPLEMENTAL-Copy to Court


08/03/2015    ~Order Setting Hearing
                on HABEAS CORPUS for 8/28/2015 9am NB


08/06/2015    ~HEARING RESET
                on HABEAS CORPUS for 9/11/2015 lOam NB

08/28/2015   Hearing (9:00AM) (Judicial Officer: Miller, Bill)
               30 Minutes-Habeas


09/11/2015    ~Motion for Extension of Time


                                                          PAGE80F9                                            Printed on 09/16~015 at I 0:56AM
                                                 5TH DISTRICT COURT

                                             CASE SUMMARY
                                             CASE No. 11F0763-005

09/11/2015    gJ RECEIPT OF EXHIBITS
09111/2015   Hearing (I 0:00AM) (Judicial Officer: Miller, Bill)
               30 Minutes-Hearing on Writ of Habeas Corpus
  DATE                                                FINANCIAL INFORMATION

             Defendant DEWBERRY, STEDMON MONTREL
             Total Charges                                                               259.00
             Total Payments and Credits                                                    0.00
             Balance Due as of 9/16/2015                                                 259.00




                                                        PAGE90F9              Printed on 09116/2015 at 10:56 AM
                                                                   5th District Court
                                                                      COURT DOCKET
•11F0763-00S                  09/22/ll

STATE OF TEXAS
vs
STEDMON MONTREL DEWBERRY

MURDER


     DATE OF ORDERS             I                                           ORDl.;RS       0!~   COURT


      c;   I Z--7 I II



                                1
                                    0~. ~/1 ~//; &'~ f:_~ -___ %~--~~-- r~.{~_
                                !   04'            i      "2-o(/                                          ----··-·----·-----·-··--

     !'c   I   t./        I(    1   h      -~~ ,P~ - ~n r....e /~a- ""'---:~ /                   ------
                                                        .l:>c~-
     /o '2-4             I!     1   ,...-:_"   .
                                    f7Y'A...-C...
                                                   .d
                                                        rrc-       '
                                                                r¥7:.-p   LL-
                                                                          TT'--~..,
                                                                                       '




     II
           1
               I
                     1
                         11
                                1
                                    r4oc-7;                 c~ R-~--~ ~-..b.~------··                                            ·---
                                     /                                                                   ~w~~:>~_,;
--=-..:....//~~-~~11_~!?~ cx~~;7--0~-- ~~~~..;-..4
                                1


                                1
                                    AryzU~ /J~ ~- 7~} Pie~ ~ ~..
                                1
                                    o~
                                    ~
                                       >~~~7 : s-~.J~~ /~                                                          et./~:
                                                                                                                       -()-_,
                                1
                                    51~ ,Re.sf.-~ · c~ Re          .
         ~


•                                                                                      5u District Court
                                                                                         COURT DOCKET
.
           DATE OF ORDERS
    !   ~!ONTH DATE YEAR       I------------------- ORDERS OF                                                                          THE COURT-----------------------
    I
    I
             JJ    ~   II      I Re.. -.- -L rV/-:J:. b...J---                                                                          #.._ ,~$~ £'?,.... ... /;._ C/y_!Y;
                               1
                                                   ,                                                                 II

                                       /J -/a r •.!~ ~~ .$ .!--'.,L s~.J ~~~~--R                                                                                                                  c#A- _. ,
                                                                                                                                                                                                          :~---,.

    !
                                   S:l-     -~ ~si-J                                               ..-.1 dc,:9-.J.;                                          ~~G-- . ..1
                                                                                                                 ,                                                                                .                   ,•
                                       cA-cA~                           k-.t' ~ #-c.                                           ~~, 1                        ~         ,........._9
                                                                                                                                                                               ,
                                                                                                                                                                                r  ,,.11.....
                                                                                                                                                                                          -               r      ~_:_
                                                                                                                                                                                                                      ,
                                       'f~ B~'!J~ A ~",J~~
                                                         , , • V...-~:....,£ foe~• ~·
                                                                                    /
                                                      I                                             '
                                       1>-t.
                                         .... .
                                                          ~-.,. .,......
                                                          r--      _4 ~~
                                                                                                          -         ,.
                                                                                                                         ,
                                                                                                                         ~     1"~ />~ r::--( '%..~st
                                                                                                                                                .
                                   A~r-1 v~·~ ,                                                                                                             6.    V~4 ~~v-..1'·                                      ,
                                   p~~~ ~                                                          p{...:-. ..... , •               s~                      S;    P --~'s               L. ~ ... ...c.         c...__.,
                               $~                            /.). .. ,...,., , t> -,.A.                                        ~. ~s p~~                                                  ....        ~ C'~·
                                   ,.     __
                                                             ~b-
                                                                           _,                              r

                                                                                                                             s~                        C/lfp.s:---f· d~LA.q,..e_
                                        .                                                           ....t.-. •• /
                                                                                                               ,.                                                           ,
                                   r--                                                             a."'V(~ ~--~ ~ ~ :f'~
                                                                                                                       , , ; c/--. ""
                                   -
                                                .
                                                .1{
                                                    .J'_.,            --,r   _e.A.
                                                                                       ,
                                                                                           •
                                                                                                           -                       ,
                                   A..-~ ~)
                                            -                F         - ---.r       -,~                :r~- /)4!~-~               -                        t>-¢J~....J7>~4f.!                    _.,
                                   tk~~ A_.q_-la. d
                                                                                                        -7
                                                                                                               1             s-o         l('f!>~.S
                                                                                                                                         ,
                                                                                                                                                                       rAe:..             ~J.Ia

                                   F1~;
                                   1/~!...f;
                                                      ,                T.-.
                                                                                     .v~~ ~ ,.         ,   CT$; : -                                                                                                  ----          4          :;J_, -
                                                                                                                                                                                                 _._-            ~A
                                                                                                                                                                                                              --, ... ,z
        q         II   IY,       lr/4-~     /J t&./ ~ /'-C.d'r"-__....
                                                                 ~     ~--   ..,__                                                                                          A_.- ~o        1.    _/ .,_
                                                                                                                                                                                         ,.~-,....-.;::
                                                                                                                                                                                                          ~
                                                             ./                                     #

                               -"7'"~,_4
                                                                 /
        q         II   15"'"       ~t'.. ... (~/... ,/} 0 -- __,_                                                                  4J!l             Altfl!f      ~~      lt'H       f....Jt-1..
                                                                                               6
                                                 ~.L                                       .IW~t- ~ m,l...../2
                                                                                 D
                                                                                                                         ,



                                                                                                                                                                                                                11
                                 BRODEN, MICKELSEN
                                 HELMS               &      SNIPES              LLP
                                                                                          FILED FOR RECORfi
                                                                                         2015 JUN 26 PM J: OS
                  *Board Certified, Criminal Law· Texas Board of Legal Specialization
               *Board Certified, Criminal Appellate Law· Texas Board of Legal Spectali' ·
                                     A team approach to criminal defense
F. Clinton Broden*
Mick Mickelsen•                                                                            Michael Snipes

                                                                       June 24, 2015


          Bowie County District Clerk
          710 James Bowie Drive
          New Boston, Texas 75570-3512


          Dear District Clerk:

                 Please find the original Supplemental Memorandum of Law in Support of
          Application for Writ of Habeas Corpus Pursuant to Tex. Code Crim. P. Art. 11.07.

                 I have also enclosed, along with a self-addressed, stamped envelope, one extra
          copy of each for file stamping.

                 If you have any questions or concerns please feel free to contact us at the number
          below. Thank you for your assistance.


                                                                        Sincerely,




          Enclosures (2)
          Cc w/ Enclosure: Bowie County District Attorney's Office
                           710 James Bowie Drive
                           New Boston, Texas 75570-3512




               2600 State Street • Dallas, Texas 75204 • Tel. (214) 720-9552 • Fax (214) 720·9594
                                      www.DallasCriminaiLawyers.com
                                     No. 11F0763-005-A                                r:·ILEO FOR RECORU
                                                                                     201~ JUN   26 PH J: 05
EXPARTE                               )      5th DISTRICT COURT
                                      )
___________________
STEDMON DEWBERRY
                   )
                                      )      BOWIE COUNTY, TEXA


    SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF
 APPLICATION FOR WRIT OF HABEAS CORPUS PURSUANT TO TEX.
                 CODE CRIM. P. ART.ll.07

                                    I. INTRODUCTION

       As noted in Stedmond Dewberry's Memorandum of Law in Support of

Application for Writ ofHabeas Corpus Pursuant to Tex. Code Crim. P. Art. 11.07, the

sole focus of the trial in this case was the question of who shot, Latasha Antwine.

Was it Mr. Dewberry, as repeatedly argued by the State, or was it Brioni Dansby or

Brandon Antwine?

       In his Application, Mr. Dewberry argued, inter. alia, that he was denied

effective assistance of counsel when his trial attorney failed to consult with, retain

and call as a witness a ballistics expert. Indeed, Mr. Dewberry's trial counsel had

submitted an affidavit stating that the only reason he did not retain a ballistics expert

was because of cost. See Attachment 1. 1

       The United States Court of Appeals for the Fifth Circuit has held several times



       1
         The Court of Criminal Appeals has made clear that an attorney can be found to be
ineffective when he declines to hire an expert for economic reasons even if that attorney is
retained. See, e.g., Ex Parte Briggs, 187 S.W.3d 458 (Tex. Crim. App. 2005).


                                                                                                 13
that it can constitute deficient performance for a trial attorney to fail to consult with

and present the testimony of a ballistics expert in a case such as this. Williams v.

Thaler, 684 F.3d 597, 604 (5th Cir. 2012) ("It is uncontested here that trial counsel's

performance fell below an objective standard of reasonableness. Williams's counsel

failed to obtain any independent ballistics or forensics experts, and was therefore

unable to offer any meaningful challenge to the findings and conclusions ofthe state's

experts .... "); cert. denied, 133 S. Ct. 866 (2013); Draughon v. Dretke, 427 F.3d 286,

295-97 (5th Cir. 2005) (State habeas court unreasonably applied settled federal law in

holding that trial counsel had not been ineffective in failing to obtain forensic

examination ofpath of fatal bullet.), cert. denied, 547 U.S. 1019 (2006); Soffar v.

Dretke, 368 F.3d 441, 478-79 (5th Cir. 2004) (Trial counsel was found ineffective

where he "failed to consult with a ballistics expert" even though the physical crime

scene evidence was a key issue in the case). 2

                   II. RESULTS OF BALLISTIC/DNA TESTING

       Over the State's objection, this Court ordered the release of all the ballistic

evidence in this case for scientific testing. Included among the items released was a

bullet fragment identified by the State in its crime scene investigation as CSE-2 and

       2
        Likewise, the Court of Criminal Appeals has acknowledged that a trial attorney's failure
to present the testimony of a ballistics expert could constitute ineffective assistance of counsel
when it remanded a case for further factual development on this issue. Ex parte Vargas, 2006
WL 3086217 (Tex. Crim. App. Nov. 1, 2006).

                                                  2


                                                                                                     14
at trial as State's Exhibit 66. Ballistics expert Richard Ernest was first able to

determine that State's Exhibit 66 was a .40 caliber bullet. See Attachment 2. Mr.

Ernest was able to remove biological material from this .40 caliber bullet. !d. This

biological material was later sent to Cellmark Forensics for testing. ld. Although

Cellmark did not have a sample of the DNA from the female victim in this case,

Cellmark did confirm that the biological material from the .40 caliber bullet contained

female DNA. See Attachment 3. Significantly, it was undisputed at trial that Mr.

Dewberry was firing a 9mm weapon and Brioni Dansby was frring a .40 caliber

weapon. 3 Moreover, the State actually argued in its closing that it was "common

sense" that CSE-2/Exhibit 66 came from Dansby's gun. See November 3, 2011

Transcript at 50.

       In light of this finding, Mr. Dewberry submits that his trial counsel did, in fact,

afford him ineffective assistance of counsel because of his failure to undertake

scientific testing of the ballistics evidence in this case. The knowledge that the .40

caliber bullet contained traces of female DNA raises "a reasonable probability" of a

different result had this information been made known to the jury. Strickland v.




       3
         Moreover, according to the State's crime scene diagram, this bullet was located between
where Brioni was firing and where Mr. Dewberry was firing but it was located significantly
closer to Mr. Dewberry further indicating it was shot by Brioni toward Mr. Dewberry.
                                               3


                                                                                              15
Washington, 466 U.S. 668, 694 (1984). 4 Indeed, Mr. Dewberry submits that this

knowledge alone is sufficient to undermine the confidence in the verdict and sentence

in this case. Alternatively, it justifies a comparison ofthe victim's DNA, if available,

to the DNA removed from Exhibit 66 and/or a ballistic comparison between State's


       4
        Strickland defines a ..reasonable probability" as "a probability sufficient to undermine
confidence in the outcome." Id. at 694. Strickland itself expressly rejected an "outcome
determinative standard" requiring the defendant to show that counsel's deficient conduct "more
likely than not altered the outcome" of the case. Strickland, 466 U.S. at 693-94 (1984). Instead,
"[t]he result of a proceeding can be rendered unreliable, and hence the proceeding itself unfair,
even if the errors of counsel cannot be shown by a preponderance of the evidence to have
determined the outcome." I d. Thus, the "reasonable probability" standard - a probability
sufficient to wderrnine confidence in the outcome - is a less onerous burden than even the
preponderance of the evidence standard. Strickland makes this clear:

       [W]e believe that a defendant need not show that counsel's deficient conduct more
       likely than not altered the outcome in the case. This outcome-determinative
       standard has several strengths. It defines the relevant inquiry in a way familiar to
       courts, though the inquiry, as is inevitable, is anything but precise. The standard
       also reflects the profowd importance of finality in criminal proceedings.
       Moreover, it comports with the widely used standard for assessing motions for
       new trial based on newly discovered evidence. See Brief for United States as
       Amicus Curiae 19-20, and nn. 10, 11. Nevertheless, the standard is not quite
       appropriate.

       Even when the specified attorney error results in the omission of certain evidence,
       the newly discovered evidence standard is not an apt source from which to draw a
       prejudice standard for ineffectiveness claims. The high standard for newly
       discovered evidence claims presupposes that all the essential elements of a
       presumptively accurate and fair proceeding were present in the proceeding whose
       result is challenged. An ineffective assistance claim asserts the absence of one of
       the crucial assurances that the result of the proceeding is reliable, so finality
       concerns are somewhat weaker and the appropriate standard of prejudice should
       be somewhat lower. The result ofa proceeding can be rendered unreliable, and
       hence the proceeding itselfunfair, even ifthe errors of counsel cannot be shown
       by a preponderance of the evidence to have determined the outcome.

Id. at 693-94 (citation omitted) (emphasis added).
                                                 4


                                                                                                   16
Exhibit 66 and Dansby's .40 caliber gun.


                                               Respectfully submitted,




                                               F. Clinton Broden
                                               Tx. Bar 24001495
                                               Broden, Mickelsen, Helms & Snipes
                                               2600 State Street
                                               Dallas, Texas 75204
                                               214-720-9552
                                               214-720-9594 (facsimile)

                                               Attorney for Applicant
                                               Stedmon Dewberry




                                           5

                                                                               17
                         CERTIFICATE OF SERVICE

      I, F. Clinton Broden, certify that, on June 24, 2015, I caused a copy of the

above document to be served via first class mail, postage prepaid, on:

      Bowie County District Attorney's Office
      710 Bowie Drive
      New Boston, Texas 75570-3512



                                                   F. Clinton Broden




                                         6

                                                                               18
ATTACHMENT 1




         •   :




                                 AFFIDAVIT OF JOHNNY P• .ARNOLD

            Jolmny P. Arnold, being at least eighteen years of age, pursuant to Texas Civil Practice and

    Remedies Code§ 132.001, deposes and states as foJJows:

            1. I have been license to practice law in the State of Texas since 1977.

            2. I was retained to represent Stedmon Dewbmy against murder charges brought in
            the Fifth District Court in case number 11 F0763..00S

            3. The simple fact is that the Dewberry fiunily could not afford to hire a ballistics
            expert so I did not obtain an expert. I even had to cut my fee so they could afford to
            hire an appellate attorney.


           My name is Johnny P. Arnold, my date ofbirtb is November 11, 1949, and my address is

    4015 N. Stateline Avenue, Texarkana, Texas 77503. I declare under penalty of perjury that the

    foregoing is true and correct.

           Executed in Bowie County, State of Texas, on the      /5     day May .2014




                                                          10HNNY P. ARNOLD




                                                                                                           20
ATTACHMENT 2




               21
                          No. __________________                                  ORIGlN.\L
EX PARTE                               )     5th   DISTRICT COURT
                                       )
STEDMON DEWEBERRY                      )     BOWIE COUNTY, TEXAS



                   AFFIDAVIT OF RICHARD N. ERNEST

      Richard N. Ernest, being at least eighteen years of age, deposes and states as

follows:

      1.     I am an expert in the field of forensic ballistics and the
      reconstruction of shooting scenes. I have been in this field since 1977
      and have worked at the Georgia Bureau oflnvestigation and the Tarrant
      County Medical Examiner's Office. I am a member of several
      professional organizations and a Distinguished Member of the
      Association of Firearms & Toolmarks Examiners. I have authored
      several papers in these areas. I have worked on well over 10,000
      firearms related cases including numerous cases involving shooting
      scene reconstructions. I have testified in state, federal and military
      courts throughout the nation and believe I have offered testimony in
      over I ,000 cases. My resume is attached to this affidavit.

      2.     As per this Court's order, I was provided with what purported to
      be all bullets, bullet components and fragments related to this case. I
      was provided with seven items. I noted that it does not appear that I was
      provided CSE-1 5 which was allegedly a bullet found at the crime scene.
      Likewise, I was not provided CSE-13 which was described as a copper
      bullet jacket removed from a white Mercury Grand Marquis.

      3.     Nevertheless, included in the material I received was a bullet
      identified by the State in its crime scene investigation as "CSE-2." CSE-
      2 was located in the vicinity of where Mr. Dewberry was alleged to have
      been standing during the incident in question. In my internal notes I
      refer to CSE-2 as Item 2A.




                                                                                   22
      4.    Based upon my examination, I have concluded that CSE-2/Item
      2A was fired from a .40 caliber weapon. My understanding is that it was
      undisputed that, during the incident, Mr. Dewberry was firing a 9mm
      weapon and Brioni Dansby was firing a .40 caliber weapon.

      5.    I determined that the .40 caliber bullet identified as CSE~2/Item
      2A contained trace evidence. I removed a sampling of this trace
      evidence and packaged it in an epp. tube and envelope and labeled the
      package Item 2B. At the direction ofF. Clinton Broden I then sent Item
      2B by overnight delivery to Cellrnark Laboratories for further testing.



      My name is Richard N. Ernest, my date of birth is o2..fti.h 151 , and my address
                                                            f[

lS   'o5t> -,:.    LA,JcA'Y[S"- A~~'f   .fi~r ~~m,:r'l   ..,,.,2-                    I

declare under penalty of perjury that the foregoing is true and correct.

      Executed in '1:Au~t.w:r            County, State on£&\-s        ,onthe   qi_
day April, 2015.




                                                     1?1J 1{. Y--·
                                                    RICHARD N. ERNEST




                                                                                     23
.   .




        ATTACHMENT 3




                       24
•Cellmlrk                                                                                                                   13988 DiplollUit Dr. Suite 100


~FORENSICS
                                                                                                                            Dallas TX 75234
                                                                                                                            Phone: 1-800-752-2774
........................... .....
                            "               Report of Laboratory Examination
                                                                                                                            Fax: 214-271-8322

                                                             Aprill4, 2015
                                                       Supplemental- FR15-0025-A
 F. Clinton Broden
 Broden, Mickelsen, Helms & Snipes
 2600 State Street
 Dallas, TX 75204

 CELLMARK FORENSICS NO: FRlS-0025
 AGENCY CASE NO:        2014-0423-CRD
 ADD'L AGENCY NO:       N/A
 EXHIBITS

 Client Item                    CF Item              Received      Item Description                                                        PCR
 2014-0423..CRD-001-2B FRIS-0025-01                   1/30/2015 Trace Evidence                                                              y

 RESULTS
 DNA testing using the polymerase chain reaction (PCR) and the MiniFiler™ STR Amplification Kit was
 perfonned on Item 01. The loci tested and the results obtained for each tested sample are listed in Table 1
 (see attachment).

 DNA testing using the polymerase chain reaction (PCR) and the AmpFlSTR Identifiler PiusTM Amplification
 Kit was performed on Item 01. The loci tested and the results obtained for each tested sample are listed in
 Table 2 (see attachment).

 This report supplements Cellmark Forensics' Laboratory Report FRIS-0025 dated February 25, 2015.

 CONCLUSIONS

 FRIS-0025-01.01.1
 The partial DNA profile obtained from the trace evidence is consistent with originating from an unknown
 female. Comparison to a reference sample(s) will be made upon request.

 DISPOSITION
 In the absence of specific instruction, evidence will be retmned to the submitting agency by Federal Express
 or another appropriate carrier.




                                                     Cellmark Forensics                                   201 ~23-CRD   I           FR15...(}()2S-A
        Accredlled by the American Society of Crime Laborawry Director.s/Laboratory Accreditation Board· IntemaJjonaJ                  1 of22s
                                     ·····-·-··········-   --------------------
        ·.

REVIEW
The results described in this report have been reviewed by the folio
                                                      Technical
 Analyst:                                                                                  Reviewer:
                                                                                                                                                             ratmy Director




 Proceckuv used in tile analysis of this ~ase adhere to the Quality ASSUilloce Sranclartli for FORDSic DNA Ttsting Laboratories. CeUmarlc. Forcosics is accredited by the American Society
 of Crime Laboralory Direct01'SIL.abonltoJY Accreditation Boanl. Tho row!Ja io thia ~on relate oaly to tllo item& tosted.




April 14, 201S                                       Ce/Jmark Fore~ics                                   2014-0423-CRDI                                         FR 15-0025-A
         Accredited by the American Society ofCrime Laboratory Dlnctcm/Laboratory Accredil{ltiqn Board -lnt8matjonol                                              2 of226
                                                                                                                                                                                                              ..

                                                                                                                                                                                  13988 Diplomat Dr. Suite 100 •
ICellmark                                                                            Report of Laboratory Examination                                                             Dallas TX 75234
                                                                                                                                                                                  Phone: 1-800-752-2774
~FORENSICS
................. , ........... .
                                                                                                                                                                                  Fax: 214-271-8322

      llbC«p ~Tes111tg-                                                                                                   4/14/2015
                                                                                                   Supplemental - FRIS-0025-A
CELLMARK FORENSICS NO:                       FRlS-0025
AGENCY CASE NO:                              2014-0423-CRD
ADD'I, AGENCY NO:                            N/A

Table I                              MiDI Filer
Sample Name
                                             ........                                                                                 ......
                                             ~
                                             .......
                                             Q
                                                                        c;)


                                                                        i.....
                                                                        Q
                                                                                          ~

                                                                                          ~
                                                                                          '<
                                                                                                             ........aD
                                                                                                             -
                                                                                                             {l.l
                                                                                                             N
                                                                                                             Q
                                                                                                                                      ...
                                                                                                                                      {l.l


                                                                                                                                      a
                                                                                                                                                   0\
                                                                                                                                                  :l
                                                                                                                                                   ~
                                                                                                                                                   ...
                                                                                                                                                   Q
                                                                                                                                                                     ....
                                                                                                                                                                     lrl

                                                                                                                                                                     ...
                                                                                                                                                                     ril
                                                                                                                                                                     Q
                                                                                                                                                                            -""
                                                                                                                                                                            0

                                                                                                                                                                            t:J
                                                                                                                                                                            {,)
                                                                                                                                                                                     ~
                                                                                                                                                                                     ""
Trace Evidence                             11,13                       )()-               X-                24-                  27,29          11, 12             16, 18   11-     23-
FRI S-0025-01.01.1
20 t 4-0423-CRD-001-28
                                                                                                                                                                                              I

X=Female
-=Below 5tochastic threshold Additional peak(s) may be present below limit of detection.
The results listed in the table do not depict intensity differences. Only alleles exceeding validated analysis threshold are included in table.




          1\.l
          .....
                                                                                                                                                                                  Supplemental- FRlS-0025-A
                                                        Accredited by the Ameriam Socifty of Crime LabQTQJory Directon!Laboratory Accreditati011 Board- 111/ematiortaJ                            I of 2
1 Cell11181'k                                                                   Report of Laboratory Examination
                                                                                                                                                                                                13988 Diplomat Dr. Suite I 00
                                                                                                                                                                                                Dallas TX 75234
                                                                                                                                                                                                Phone: 1-800-752-2774
                                                                                                                                                                                                                                        •

EFORENSICS                                                                                                                                                                                      Fax: 214-271-8322                           •'
      IMoq) $iiKiellJTesllng GI'QVII                                                                            4/14/2015
                                                                                                     Supplemental- FR15-0025-A
CELLMARK FORENSICS NO:                           FRIS-0025
AGENCY CASE NO:                                  2014-0423-CRD
ADD'L AGENCY NO:                                 N/A

Table%                                 ldentifiler Pin
                                                                                                                                                       ..,...
                                          - --...                                                                                                                                        ...
Sample Name
                                                                                                                               ..,on
                                                                                           .......
                                                                                                                                           -
                                                                                           oc
                                          ~
                                                                   =            0          on            ....      ....
                                                                                                                   1"'-        01          QO
                                                                                                                                                                                                              oc
                                                                                                                                                                                                              ....
                                                                                                                                                                                                  ~
                                          1"'-
                                                                                ...Do                                                      ~                          <             ~    ~
                                                                   i.....                                ~         ...~....                            i....                                                                  ~
                                                        Ill                                                                    rn                                                                             OD
                                          ril           N                      ~
                                                                                           8                                   ....
                                                                                                                               I,D
                                                                                                                                           ~                          ~             ~    ....                 ~
                                          Q             Q          Q           v                                   =           Q           Q           Q                                 Cl
                                                                                                                                                                                                                                   _i
Trace Evidence                            NR           NR          NR          NR         NR             NR        NR          NR         NR          NR          NR                NR   NR      NR          NR               NR
FRIS-002S-OLOLl
20 14-0423-CRD-001-28                                                                                                                                                                                                               I

                                                                                                                                                                ---       -   L__                        -



X=Female
NR = No Result
The results listed in the table do not depict intensity differences. Only alleles exceeding validated analysis tlm:shold are included in table.




       N
       00

                                                                                                                                                                                                SuJiplemental - FR I 5-(){)2.5-A
                                                  A.ccrediteri by tire American Society ofCrime LoboraJory Directors/Laboratory Accndilalion Boarri- lnternalioPIDI                                                  2 of 2
                                                                                    ;-iLED FOR RECOHO
                                      No. 11 F0763-005-A                           ZO 15 AUG I 0 PM J: 31
STATE OF TEXAS

vs.
                                                                   :.:~~!BOWIECO X
                                                                                   ------            J'JF.PII Y
STEDMON DEWBERRY                                                   BOWIE COUNTY, TEXAS

                    ORDER SETTING HEARING ON DEFENDANT'S
                           WRIT OF HABEAS CORPUS

       The Court is of the opinion that the Defendant is entitled to a hearing on his writ of

habeas corpus. It is therefore ordered that a hearing is set for the 28th day of August, 2015 at

9:00 o'clock a.m. in the 5th Judicial District Courtroom located on the   2nd   floor of the Bowie

County Courthouse, New Boston, Texas.



       Signed and entered on the 3rd day of August, 2015.




                                                            Bill Miller, District Judge




                                                                                                 '29
                                                                                                                                  I!
                                          IIIIII
                                            IIII                                .::t·Lr·r, rno
                                                                                ; ! L. ;,I , \,'1 I
                                                                                                                    cr:c·'ORO
                                                                                                                    r\ '-


                                                                                2ul5 AUG 17 AH 9: II
                              Craig L. Henry                                - ;!
                                                                            .
                                                                                     :   \_,c!
                                                                                : ~- ..,. j

                                                                            Gi3m l
                                                                                                 ••-_-_.
                                                                                                 I '...1 f '.

                                                                                                           CLEH!~   BOWIE CO TX
                              ATTORNEY              AT       LAW




Billy Fox Branson
Bowie County District Clerk
Bowie County Courthouse
New Boston, Texas

       Re:    State of Texas vs. Stedmon Dewberry
              Cause No. 11F0763-005-A

Dear Billy:

       Enclosed herewith please find an original and one (1) copy of Order Rescheduling
Hearing on Defendant's Writ of Habeas Corpus. Please file the original, affix your file stamp to
the copy and return same to my office.

       By copy of this letter, I am serving a true and correct copy of the foregoing letter on
Lauren Sutton, Assistant District Attorney for Bowie County via hand delivery - return receipt
requested.

        Thank you for your attention in this regard. Should you have any questions or concerns,
please don't hesitate to call.

                                                                         Sincerely,




CLH/kf
Enclosures
Cc: Lauren Sutton- hand delivery- return receipt requested
                                     No. IIF0763-005-A                        2[! 15 AUG 17 AM 9: 11

STATE OF TEXAS

vs.
STEDMON DEWBERRY                                                  BOWIE COUNTY, TEXAS

               ORDER RESCHEDULING HEARING ON DEFENDANT'S
                         WRIT OF HABEAS CORPUS

       The August 28th hearing previously set in this case is hereby reset for September II,

2015 @ 10: 00 a.m. in the 51h Judicial District Courtroom located on the 2"d floor of the Bowie

County Courthouse, New Boston, Texas.



       Signed and entered on the 6th day of August 2015.




                                           Bill Miller, District Judge




                                                                                                  31
                                RECEIPT FOR EXHIBITS~ CCP. 2.21 & TRC 75a



                                                               §      IN THE DISTRICT COURT
                                                               §
                                                                             ../'("
                                                                           -'}·1  •           •- J Ic:o- R--, RVf:'.',:.·:·
                                                                                    .-.:' .-. ;~r,             ._ •··· ~- " ..

          ! ........                                          §       STH    JUDI~IA~rnf~~t PH J2: 27
                                                           §                                           .....   v-o,
        ~ ~~~...                                           §         BOWIECO~I~r80~,11£CO.D:.
       I, L"lie P. Bat,., Court Reporter   fo~ the 5th District Court, do here~/~<
       Branson, District Clerk in and for Bowie County, Texas, the following exhibits in the above numbered
       and styled cause:

                                              Exhibits

   1.                                                     1.
   2.                                                     2.
   3.                                                     3.
  4.                                                      4.
  5.                                                      5.
  6.                                                      6.
  7.                                                     7.
  8.                                                     8.
  9.                                                     9.
  10.                                                    10.
 11.                                                     11.
 12.                                                     12.
 13.                                                     13.
 14.                                                     14.
 15.                                                     15.


                                                                   ~~
                                                                   Court Reporter
I, Billy Fox Branson, District Clerk, do hereby acknowledge receipt of the above-listed exhibits in the
above numbered a:"d styled cause.

Dated this the         rAA   day of   ~                            'zo1.5_.
                                                                   Billy Fox Branson, District Clerk
                                                                   Bowie Countyt Texas

                                                                                                                  , Deputy




                                                                                                                   32
                                                                                    ;:!LED FOH RECORD
                   IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                                                                                   2815 SEP It PH 3: 15
                                       No. WR~83, 308-01



------------------------------------------~~?-~~~~~~~y
     MOTION FOR EXTENSION OF TIME TO MAKE FINDI
                       CONCLUSIONS OF LAW

TO THE HONORABLE JUDGES OF SAID COURT:

       On or about May 13, 2014, Applicant, Stedmon Dewberry, filed a Writ of Habeas

Corpus, followed by an Amended Writ of Habeas Corpus on July 21, 2014, asserting ineffective

assistance of trial counsel. On or about July 30, 2014, Applicant filed a Motion to Release Items

for Testing. The   5th   District Court held a hearing on said Motion on September 11, 2014.

Thereafter, on September 23, 2014, the Court entered an Order for Scientific Testing, and on

October 21, 2014, the court entered an Order for evidence to be turned over to the Texarkana

Police Department and then to Forensic Ballistics Consultant and Laboratory in Ft. Worth, Texas

for testing and submission of a report. The Order further stated that upon the completion of

testing, the evidence should be returned to the Texarkana Police Department by overnight

delivery.

       On or about June 18,2015, the Court of Criminal Appeals entered an Order directing the

District Court to make findings of fact and conclusions of law it deems relevant and appropriate

to the disposition of Applicant's claim for habeas corpus reliefv.ithin 90 days of the Order. The

Order further stated that an extension of time shall be obtained from the Court.

        On or about JW1e 26, 2015, App1icant filed a Supplemental Memorandum of Law in

support of Application for Writ of Habeas Corpus, attaching the Affidavit of his ballistics expert,

and discussing the expert's findings. As a result of the ballistics testing performed by the expert,

a hearing was held on September ll, 20 15 to discuss the need for additional testing to determine


                                                                                                   33
whether the biological matter allegedly found on a bullet matched the victim's DNA. The Court

ordered that the State take possession of the bullet in question and attempt to secure additional

DNA testing on the bullet or otherwise determine that no DNA matching the victim could be

found absent exhuming the victim. The Court has ordered the State to present a preliminary

determination to the Court within fourteen days of the September 11, 2015 hearing on (i)

whether comparative DNA samples can be obtained and (ii) the time frame tor conducting a

comparative DNA analysis if sample can be obtained.

        Accordingly. until it is determined whether DNA testing may be performed, and if so,

until said testing is performed, the District Court cannot make findings of fact and conclusions of

law as additional forensic analysis is required.

        To further complicate matters, the Court ordered the District Court to order trial counsel

to respond to Applicant's claims of ineffective assistance of counsel. Applicant's trial counsel is

deceased, and therefore. an affidavit responding to Applicant's ineffective assistance of counsel

claims cannot be obtained from trial counsel.

        Therefore, the Court requests an extension of time to enter findings of facts and

conclusions of law in connection with Applicant's Application for Writ of Habeas Corpus to and

until a determination is made as to whether DNA testing can be performed, and if so, until such

times as testing is performed, a report is prepared and the Court has an opportunity to evaluate

said report and prepare its findings of fact and conclusions oflaw.

                Signed this 11th day ofSeptember 2015.




                                                     Bill Miller,Judge
                                                     5th District Court of Bowie County



CCA No. WR-83, 308-01 Extension of Time
Page2                                                                                             34
                       CLERK'S CERTIFICATE


THE STATE OF TEXAS

COUNTY OF BOWIE

        I, BILLY FOX, Clerk of the 5th District Court of Bowie County, Texas
do hereby certify that the above and foregoing are true and correct copies of the
originals as on file in my office.

        GIVEN UNDER MY HAND AND SEAL OF THE SAID COURT at
office in New Boston, Texas, this the on this the 16th day of September, 2015.



BILLY FOX, DISTRICT CLERK
BOWIE COUNTY, TEXAS

     \\




      ori Caraway, Supervisor
     Criminal Department




                                                                                    35